DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input circuit configured to acquire ….., a model generation circuit configured to construct ….; a neural network operation circuit configured to: determine …., cache …., and compute the data to be processed according to the computation instruction to obtain a computation result…. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz et al. (US 20070022075 A1), hereinafter referred to as Horvitz.
Regarding claim 1, Jones discloses a computation device (Horvitz, fig.1 #100 processing system) comprising: 
an input circuit configured to acquire input data, wherein the input data includes data to be processed; (Horvitz, fig.1 #140 and [0019])
a model generation circuit configured to construct an offline model (120) according to the input data (Horvitz, fig.1 #110 and [0020]); 
a neural network operation circuit (Horvitz, fig.1 #150) configured to: 
determine a computation instruction based on the offline model (Horvitz, fig.1 #150 and [0020]-[0021] policies are derived), cache the computation instruction (Horvitz, [0021] policies are stored in cache 170), and compute the data to be processed according to the computation instruction to obtain a computation result. (Horvitz, [0024])Regarding claims 2 and 11. The computation device of claim 1, wherein the input data includes offline model data. (Horvitz, fig.2 #210)Regarding claim 9. A neural network computation method, comprising: acquiring, by an input circuit, input data that includes data to be processed; (Horvitz, fig.1 #140 and [0019]) determining, by a model generation circuit, an offline model according to the input data; (Horvitz, fig.1 #110 and [0020]) determining, by a neural network operation circuit, a computation instruction according to the offline model for subsequent computation to call; (Horvitz, fig.1 #150 and [0020]-[0021] policies are derived) calling, by the neural network operation circuit, the computation instruction; (Horvitz, fig.1 #150 and [0020]-[0021] policies are derived) and computing, by the neural network operation circuit, the data to be processed. (Horvitz, [0024])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz, in view of  Tamatsu et al. (US 20150006444 A1) hereinafter referred to as Tamatsu.

Regarding claims 3 and 10, Horvitz does not disclose the computation device of claim 1, wherein, the input data includes a network structure, and weight data.
Tamatsu discloses wherein, the input data includes a network structure, and weight data. (Tamatsu, see fig.5 step S10)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Horvitz with the teachings of Tamatsu since they are both analogous in neural network model generating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Horvitz with the teachings of Tamatsu in order to provide optimum generalization abilities when supervised data is given to the neural networks.Regarding claims 13, Horvitz does not disclose the method of claim 10, wherein when the input data includes a network structure and weight data, the determining an offline model according to the input data includes: constructing the offline model according to the network structure and the weight data.
Tamatsu discloses wherein, the input data includes a network structure, and weight data. (Tamatsu, see fig.5 step S10)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Horvitz with the teachings of Tamatsu since they are both analogous in neural network model generating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Horvitz with the teachings of Tamatsu in order to provide optimum generalization abilities when supervised data is given to the neural networks.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horvitz and Tamatsu, in view of Lo et al. (US 6601051 B1) hereinafter Lo.
Regarding claims 7 and 14, the combination of Horvitz and Tamatsu does not explicitly disclose the computation device of claim 3, wherein, the network structure is a neural network structure including at least one of the following: AlexNet, GoogleNet, ResNet, VGG, R-CNN, GAN, LSTM, RNN, and ResNe.
Lo discloses wherein, the network structure is a neural network structure including RNN. (Lo, col.29 lines 30-53)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Horvitz and Tamatsu with the teachings of Lo since they are all analogous in neural network model generating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Horvitz and Tamatsu with the teachings of Lo in order to provide optimum generalization abilities when supervised data is given to the neural networks.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horvitz, in view of Lo et al. (US 6601051 B1) hereinafter Lo.
Regarding claims 8 and 15, the combination of Horvitz and Tamatsu does not explicitly disclose the computation device of claim 1, wherein, the offline model is a neural network model including at least one of the following: Cambricon_model, AlexNet_model, GoogleNetmodel, VGG_model, R- CNN_model, GAN_model, LSTM_model, RNN_model, and ResNet_model.
Lo discloses RNN_model. (Lo, Abstract and col.29 lines 30-53)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Horvitz with the teachings of Lo since they are both analogous in neural network model generating related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Horvitz with the teachings of Lo in order to provide optimum generalization abilities when supervised data is given to the neural networks.
Allowable Subject Matter
Claims 4, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, no prior art discloses alone or in combination the features “The computation device of claim 1, further comprising: a control circuit configured to determine content of the input data, wherein, based on a determination that the input data includes a network structure and weight data, the control circuit is configured to: instruct the input circuit to transmit the network structure and the weight data in the input data to the model generation circuit, instruct the model generation circuit to generate the offline model based on the weight data and the network structure, control the neural network operation circuit to compute the data to be processed based on the generated offline model, wherein, based on a determination that the input data includes the offline model, the control circuit is configured to: instruct the input circuit to transmit the data to be processed and the offline model to the neural network operation circuit, control the neural network operation circuit to generate the computation instruction based on the offline model and cache the computation instruction, instruct the neural network operation circuit to compute the data to be processed based on the computation instruction, and wherein, based on a determination that the input data only includes the data to be processed, the control circuit is configured to: instruct the input circuit to transmit the data to be processed to the neural network operation circuit, instruct the neural network operation circuit to retrieve a cached computation instruction and to compute the data to be processed based on the computation instruction.”

Regarding claim 5, no prior art discloses alone or in combination the features “The computation device of claim 1, wherein the neural network operation circuit includes: a model parsing circuit configured to generate the computation instruction according to the offline model; and a neural network processor configured to cache the computation instruction for subsequent computation, or retrieve a cached computation instruction based on a determination that the input data only includes the data to be processed, and perform computation on the data to be processed according to the computation instruction to obtain the computation result.

Regarding claim 6, the claim depends on allowable claim 5. Therefore claim 6 is allowable for its dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows: 
US 20180150444 A1 A computer-implemented technique is described for generating a textual narrative based on a set of input images. In one scenario, the end user captures the set of input images while visiting one or more locations. The generated narrative describes the user's travel experience at those locations in a cohesive manner. In one implementation, the technique generates the narrative based on information extracted in offline fashion by a knowledge acquisition component. The knowledge acquisition component, in turn, produces the knowledgebase by mining one or more knowledge sources (such as one or more travel blogs) that provide image-annotated textual travel narratives. The technique can therefore be said to reuse common elements in the travel narratives of others in describing the user's own set of input images.
US 20070239633 A1 Methods and apparatus are provided pertaining to a design of experiments. The method comprises generating a data set from historical data; identifying and removing any fault data points in the data set so as to create a revised data set; supplying the data points from the revised data set into a nonlinear neural network model; and deriving a simulator model characterizing a relationship between the input variables and the output variables. The apparatus comprises means for generating a data set from historical data; means for identifying and removing any fault data points in the data set so as to create a revised data set; means for supplying the data points from the revised data set into a nonlinear neural network model; and means for deriving a simulator model characterizing a relationship between the input variables and the output variables.
US 20090187445 A1 A computer-based system, computer-implemented method and computer program product facilitate determining energy cost savings in an energy-consuming facility, such as a commercial building, using an artificial intelligence model, for example a neural network model, that projects or estimates the amount of energy that would have been consumed by the facility but for the implementation of energy efficiency or conservation measures. Energy savings are represented by the difference between the estimate of energy that would have been consumed but for the measures and the actual amount of energy consumed by the facility under actual conditions during a time interval after the measures have been implemented
US 20110313578 A1 A computer-based system, computer-implemented method, and computer program product facilitate determining energy cost savings in an energy-consuming facility, such as a commercial building, using an artificial intelligence model, for example a neural network model, that projects or estimates the amount of energy that would have been consumed by the facility but for the implementation of energy efficiency or conservation measures. Energy savings are represented by the difference between the estimate of energy that would have been consumed but for the measures and the actual amount of energy consumed by the facility under actual conditions during a time interval after the measures have been implemented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/26/2022